Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-13, and 16-20 are currently pending in the present application.
Claims 1, 6, 11, 13, and 16-20 are currently amended; claims 2-5 and 12 are original; claims 7-8 and 10 have been previously presented; and claims 9, 14, and 15 have been cancelled by the applicant.
Response to Amendment
The amendment dated 10 August 2021 has been entered into the record.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in light of the new rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, the meaning of the limitation “the first strip sub-electrode” is unclear. It is not clear as to whether the first strip sub-electrode is a sub-electrode portion of the 
In addition, the limitation “the black matrix” lacks sufficient antecedent basis. Furthermore, there is no clarity as to where the black matrix is disposed, so it is not understood how the claimed difference between one-sided line widths of the first strip sub-electrode and the black matrix are computed.
It is respectfully suggested that the applicant amend independent claim 1 to include the limitations of dependent claims 2, 3, and 8, as suggested in the office action response dated 11 May 2021 indicating claim 9 contained allowable subject matter, where claim 9 depended upon claims 2, 3, and 8.
Re: claims 2-8, 10, and 17-20, because they depend upon claim 1, they are likewise rejected.
Allowable Subject Matter
Claims 11-13 and 16 are allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871